157 Mich. App. 583 (1986)
403 N.W.2d 82
PONTIAC OSTEOPATHIC HOSPITAL
v.
DEPARTMENT OF PUBLIC HEALTH
Docket Nos. 89192, 89299.
Michigan Court of Appeals.
Decided November 19, 1986.
McGinty, Brown, Jakubiak, Frankland & Hitch, P.C. (by Kenneth P. Frankland), for Pontiac Osteopathic Hospital.
Lesinski, Krall, Murphy & O'Neill (by T. John Lesinski and Martin P. Krall, Jr.), for Huron Valley Hospital, Inc.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Denise Chrysler, Assistant Attorney General, for Department of Public Health and Gloria Smith.
Rabette & O'Dea, P.C. (by Thomas P. Rabette), for Clarkston Surgical Center, Inc.
Before: D.F. WALSH, P.J., and SULLIVAN and N.A. BAGULEY,[*] JJ.
*585 PER CURIAM.
Plaintiffs, Pontiac Osteopathic Hospital and Huron Valley Hospital, Inc., appeal from the order of the Ingham Circuit Court granting summary disposition to defendants Michigan Department of Public Health (hereinafter the department) and its director, Gloria Smith, and Clarkston Surgical Center, Inc. (hereinafter Clarkston). MCR 2.116(C)(4) and (8).
Plaintiff hospitals applied to the department for certificates of need to construct acute care hospital facilities in Oakland County. MCL 333.22113; MSA 14.15(22113). Their applications were denied. Their appeals to the Certificate of Need Board are pending. MCL 333.22121, 333.22165; MSA 14.15(22121), 14.15(22165).
In their respective complaints filed in circuit court, plaintiffs challenged both the denials of their applications for certificates of need and the actions of the department in approving Clarkston's certificate of need to establish two surgical ambulatory suites in Oakland County. Following the department's issuance of a certificate of need to Clarkston, the Comprehensive Health Planning Council of Southeastern Michigan, the health systems agency which had recommended denial of Clarkston's application, appealed the department's decision to the Certificate of Need Board. MCL 333.22137, 333.22165; MSA 14.15(22137), 14.15(22165). That appeal is also pending.
The circuit court found that plaintiffs lacked standing to bring this action and dismissed their complaints. We affirm.
Plaintiffs' challenges to the department's issuance of a certificate of need to Clarkston were properly dismissed. Only Clarkston and the Comprehensive Health Planning Council have standing to challenge departmental action concerning an application by Clarkston. MCL 333.22121(3), *586 333.22137(b), 333.22165; MSA 14.15(22121)(3), 14.15(22137)(b), 14.15(22165). Circuit court jurisdiction over such challenges can be invoked only by aggrieved parties pursuant to the Administrative Procedures Act after exhaustion of administrative remedies. MCL 333.22165; MSA 14.15(22165); MCL 24.201 et seq.; MSA 3.560(101) et seq.
Similarly, to the extent that plaintiffs complain of the denial of their applications for certificates of need, the procedures followed by the department in reviewing their applications, and the department's failure to promulgate rules governing the certificate of need application process,[1] the appropriate forum for review of their claims is the Certificate of Need Board. MCL 333.22121(3); MSA 14.15(22121)(3).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  See 1986 MR 2, pp 106-112, Department of Public Health, Bureau of Health Facilities, Certificate of Need, Emergency Rules, effective February 5, 1986.